The suit was commenced before a justice upon a note and the judgment of the justice is in the following words:
The plaintiff produces a note for the sum of $60. The defendant pleads a set-off, which is allowed. Judgment against the plaintiff for costs.
   Given under my hand and seal, 13 April, 1857. W. T. Jessup, J. P.      (SEAL)
At the foot of this judgment is added:
Appeal by plaintiff to the county court craved, and granted upon the security of James Baker. JAMES BAKER.
Witness: W. D. MCNEILL, J. P.
In the county court there were three continuances of the cause, and at the fourth term the defendants moved to dismiss the appeal because the justice did not note on the judgment the application for time to appeal. The motion was disallowed, and defendants appealed to the *Page 171 
Superior Court. In that court, after the cause had pended for three terms, the motion to dismiss the appeal, for the same defect, was made, but was overruled by the court, his Honor holding that the motion could not be sustained because not taken in apt time, and because the act, in such cases, is only directory to the justice. From this judgment defendants appealed to this Court.
The provision in our law for an appeal from a justice's judgment, when the dissatisfied party is not prepared at the trial with sureties (Rev. Code, ch. 62, sec. 26). seems to be for the protection solely of the party desiring the appeal. The nothing of the prayer for an appeal, and allowance of time to put in the requisite security, and the consequent suspension of final proceedings upon the judgment for that time, can have no other operation. Without that there would be nothing to hinder the successful party from resorting immediately to process which might compel satisfaction of the judgment. The      (220) failure to make a note of the prayer for an appeal cannot, therefore, by any possibility work an injury to the opposite party, and the objection from that quarter should be of no avail.
Supposing the appeal to have been asked for, as we are authorized to do from the fact that it was granted (upon the principle that all things are presumed to be done rightly until the contrary appear), the omission to make a memorandum of it would be mere official laches, which ought not to vitiate the appeal or prejudice the rights of the parties. The requirement is merely directory to the justice, and intended to obviate certain possible difficulties, and does not in any way affect the rights of the parties in respect to the appeal. This seems to have been one of the views which the court below took of the matter, and which influenced its judgment.
Whatever may be said of the foregoing, which we suppose, at any rate, will be considered debatable matter, there are two grounds upon which we think the judgment of the court below may safely stand.
First. It does not appear that the appeal was taken after time allowed to put in sureties, under the provision of the statute, or that it was taken otherwise than such appeals usually are, upon and after the announcement of the judgment, with no greater interval of time than may be well allowed, according to the course of business, for the convenience of the parties. There is nothing tending to show the appeal was at a different time from the granting of the judgment, except that the same justice that entered the judgment did not attest the appeal. *Page 172 
There is nothing in the statute requiring the justice to be the same; and the fact, of itself, is by no means sufficient to rebut the presumption that all things are done in order and according to law until the contrary appear.
At the foot of the judgment rendered on 13 April, 1857, it is added: "Appeal by the plaintiff to the county court craved, and granted upon the security of James Baker," etc., with no date; from which the inference is reasonable that it was done at the same time — that the (221) judgment and grant of appeal were parts of the same transaction.
Secondly. If it could be otherwise inferred, the lapse of time between the filing of the appeal and the motion to dismiss in the county court (four terms of the court having intervened) was a waiver of the informality. Putting in security at the proper time, or, indeed, putting it in at all, is not necessary to give jurisdiction to the appellate court. The omission of the justice to require a strict compliance with the law would be an official misprision that the appellee might complain of, and which he might have had corrected by motion upon the filing of the appeal; but he may waive it, and if he make no motion, but go on to the fourth term, preparing for trial, it will be considered as waived.
The same may be said of the case in the Superior Court. After it was in that court, two years elapsed and three continuances were effected before the motion was made to dismiss.
It was too late to move a peremptory dismission on account of the original defect in the appeal. Wallace v. Corbitt, 26 N.C. 45; Arringtonv. Smith, ibid, 59.
The case in which it had been held that acquiescence or lapse of time would not prevent a dismission for defect in the appeal will be found to turn upon the position that the appellate court got no jurisdiction by the attempted appeal. Hicks v. Gilliam, 15 N.C. 217; Smith v. Cunningham,30 N.C. 460.
We think there was no error in the judgment of the Superior Court for Bladen refusing to dismiss.
PER CURIAM.                                    Affirmed.
Cited: Council v. Monroe, post, 396. *Page 173 
(222)